DETAILED ACTION

Response to Amendment
The Amendment filed 11/18/2022 has been entered. Claims 1-13 and 15-16 remain pending in the application. Claim 14 was cancelled. 

Claim Objections
Claims 15-16 are objected to because of the following informalities:  
Regarding claim 15-16, “prevent clogging” should be “help prevent clogging” or similar in order to be in line with the specification and prevent raising a 112a new matter issues, as the specification does not provide support for 100% preventing the clogging effect during shaving. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 4378633) in view of Wintercorn (US 3802072).
Regarding claim 1, Jacobson teaches an anti-clogging razor device cartridge (see Figure 7), comprising: 
a razor cartridge having a housing (8), a roller (24’) held in position by the housing in a freely rotative manner (col. 3 lines 44-55), and at least two cutting blade blades (36, 36’, see Figure 8) held in in position by the housing (see Figures 7-8),
wherein each of the cutting blade blades has a respective base portion (base of 36/36’) and a respective inclined portion (inclined of 36/36’) and is acutely bent between the respective base portion and the respective inclined portion of the cutting blade (see Figure 8), the respective inclined portion of each of the cutting blades terminating into a respective sharpened edge (see Figure 8) that are each within confines of a common shaving plane (horizontal plane made by the tip of the cutting edge, see Figure 8), the respective base portion of each of the cutting blades extending within respective parallel planes a plane, that are each perpendicular to an orientation of the common shaving plane (See Figure 8), the roller and the sharpened edge of the inclined portion of one of the cutting blades being arranged relative to each other so that an additional plane (vertical plane at the cutting edge of 36), which is parallel to the respective planes (see Figure 8), passes through the respective sharpened edge of the inclined portion of the one of the cutting blades (vertical plane at the cutting edge of 36).
Jacobson fails to teach the additional plane passes through the roller.
Wintercorn teaches a razor device including a hair lift shaving aid roller (17) that is with in a vertical plane that is at the cutting edge (a vertical plane drawn at the cutting edge in Figure 5), while the vertical plane is perpendicular to a horizontal shaving plane (horizontal plane of the skin in Figure 5). 
It would have been obvious to one of ordinary skill in the art to modify the device of Jacobson to change the roller before the cutting edge at the location align with a plane extending perpendicular to a shaving plane, as taught by Wintercorn, in order to better lift hair during the shaving process (see Figure 5). As shown in Figure 5 of Wintercorn, one of ordinary skill in the art understand the roll being close reduce the time for the lifted hair to go back down, and the lifting of the hair can better assist the cutting operation. 
Regarding claim 2, modified Jacobson further teaches the base and inclined portions transition into an acute bend between (see Figure 8 of Jacobson).
Modified Jacobson fails to teach the bend and the base and inclined portions each being made of a material that is of a same composition.
The embodiment of Figure 6B in Oglesby teaches the blade including the bend and the base and inclined portions each being made of a material that is of a same composition (see Figure 6B, since the blade is monolithic, the material composition is the same).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Jacobson to replace the blades, as taught in the embodiment of Figure 6B of Oglesby. As one of ordinary skill in the art understand that making the blade monolithic can save a step of attaching a blade to a blade base portion in manufacturing, therefore save time during the making of the blade.
Regarding claim 16, modified Jacobson further teaches the roller rotates to move debris in a manner that clears a path between the roller and the cutting blade to thereby prevent clogging by the debris at a vicinity of the sharpened edge that would otherwise arise without the move of the debris that clears the path, the debris being cut hair, cut skin, and shaving cream or lather (as modified in claim 1, the roller rotate, and the wiper on roller 17 help move debris, thus the limitation is met, see Figure 5 of Wintercorn).

Claims 3-5, 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20110156079 A1) in view of Oglesby (US 20120317818 A1) and Wintercorn (US 3802072).
Regarding claim 3, Clarke teaches an anti-clogging razor device cartridge, comprising:
a razor cartridge (10, see Figure 2A) having an alternating shaving aid (14, see Figure 2) and cutting blades (12b-12c), the cutting blades each having a respective bend that forms an acute angulation between a respective base portion and a respective inclined portion (see Figure 2A), the respective base portion of each of the cutting blades extending in respective parallel planes that are parallel with each other (vertical planes extending along the base portion), the respective inclined portion of each of the cutting blades terminates at respective sharpened edges that are within confines of a common shaving plane (horizontal plane created by the cutting edge 13b-13c, see Figure 2A) whose orientation is perpendicular to each of the respective parallel planes (see Figure 2A), the cutting blades include including a leading cutting blade (12b) and a trailing cutting blade (13b), the shaving aid element including a leading shaving aid element; 
a housing (15) supporting the alternating arrangement of shaving aid element and cutting blades (see Figure 2A);
wherein the leading shaving aid element and the respective sharpened edge of the leading cutting blade are arranged relative to each other so that a plane that is parallel to the respective parallel planes and passes through the respective sharpened edge of the leading cutting blade (vertical plane at 13b, see Figure 2).
Oglesby fails to teach multiple skin contacting elements are rollers, the plane also passes through the leading roller, a trailing roller, wherein the trailing roller and the respective sharpened edge of the trailing cutting blade are arranged relative to each other so that an additional plane that is parallel to the respective parallel planes and passes through the further respective sharpened edge of the trailing cutting blade also passes through the trailing roller.
The embodiment of Figure 5C in Oglesby teaches a same type of skin contacting elements (14a and 14b) are set in front each of the blades (12c and 12e, see Figure 5C).
It would have been obvious to one of ordinary skill  in the art to modify the device Oglesby to add an additional leading skin contacting element (same type as the skin contacting element in the device) in front of the trailing blade, as taught by the embodiment of Figure 5C of Oglesby, as the number of skin contacting element would depend on the feel of the end user. Since the court has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI. B. The resulting device of modified Oglesby teaches a trailing skin contacting element (added to the left of the trailing blade 12c as modified).
Wintercorn teaches a razor device including a hair lift shaving aid roller (17) that is with in a vertical plane that is at the cutting edge (a vertical plane drawn at the cutting edge in Figure 5), while the vertical plane is perpendicular to a horizontal shaving plane (horizontal plane of the skin in Figure 5). 
It would have been obvious to one of ordinary skill in the art to modify the device of Jacobson to change the roller before the cutting edge at the location align with a plane extending perpendicular to a shaving plane, as taught by Wintercorn, in order to better lift hair during the shaving process (see Figure 5). As shown in Figure 5 of Wintercorn, one of ordinary skill in the art understand the roll being close reduce the time for the lifted hair to go back down, and the lifting of the hair can better assist the cutting operation. The resulting device of modified Clarke teaches the plane pass both the leading roller and the leading cutting blade edge (as modified, see Figure 5 of Wintercorn), and the additional plane both the trailing roller and the trailing cutting blade edge (as modified, see Figure 5 of Wintercorn).
Regarding claim 4, modified Clarke teaches all elements of the current invention as set forth in claim 3 stated above.
Modified Clarke fails to teach the respective bends and the respective base and inclined portions each being made of a material that is of a same composition. 
The embodiment of Figure 6B in Oglesby teaches the blade including the bend and the base and inclined portions each being made of a material that is of a same composition (see Figure 6B, since the blade is monolithic, the material composition is the same).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Clarke to replace the blades, as taught in the embodiment of Figure 6B of Oglesby. As one of ordinary skill in the art understand that making the blade monolithic can save a step of attaching a blade to a blade base portion in manufacturing, therefore save time during the making of the blade.
Regarding claim 5, modified Clarke further teaches the housing has an inclined surface (inclined surface at 16a, see Figure 2A of Clarke) that is closer to the leading roller than to the trailing roller (see, Figure 2A) further comprising: a moisturizing strip (17) that is closer to the trailing roller than to the leading roller (see Figure 2A of Clarke).
Regarding claim 7, modified Clarke further teaches a final cutting blade (12d, see Figure 2A of Clarke) having an additional pair of portions (inclined and base portions) that extend from an additional bend (bend, see Figure 2A) and are acutely angled with respect to each other to extend within respective ones of two additional planes (this is the plane extended from the base portion) that intersect with each other at the additional bend (the two planes are extended from the blade portion and the inclined portion respectively), the trailing cutting blade being between the final cutting blade and the trailing roller (see Figure 2A of Clarke), one of the additional pair of portions terminating into an additional sharpened edge (inclined portion terminating in a sharpened edge, see Figure 2A of Clarke) within a respective one of the two additional planes (with the plane in the inclined portion, see Figure 2A of Clarke).
Regarding claim 8, modified Clarke further teaches the final cutting blade and the trailing cutting blade are arranged relative to each other so that another plane (same plane as the respective one of the two additional planes in claim 7) that is parallel to the parallel planes (see annotated Figure 2A of Clarke).
Modified Clarke fails to teach passes through the additional sharpened edge of the final cutting blade also passes through the trailing cutting blade (all vertical planes are parallel, see annotated Figure 2A).
The embodiment of Figure 4B in Oglesby teaches a razor with a trailing blade (4th blade counting from the left), a final cutting blade (5th blade counting from the left), the final cutting blade and the trailing cutting blade are arranged relative to each other so that another plane (same plane as the respective one of the two additional planes in claim 7) that is parallel to the parallel planes and passes through the additional sharpened edge of the final cutting blade also passes through the trailing cutting blade (see Figure 4B).
Furthermore, with respect to the specific distance between the blade so that the parallel plane created by the sharpened edge of the final cutting blade passes the trailing cutting blade, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the blades distance of modified Clarke to have the overlapping blades as set forth in the claim, in order to get the desired closeness in shaving for the end user. 
Regarding claim 9, modified Clarke further teaches the leading roller and the trailing roller (as modified in claim 3) are each a paddle roller having an exterior surface with lengthwise ridges that are circumferentially separated from each other by respective ones of intervening lengthwise grooves (see Figures 1 and 5 of Wintercorn).
Regarding claim 10, modified Clarke further teaches two staples (18a,b, see Figure 1 of Clarke) each having two bent staple portions and having a central portion extending between the two bent staple portions and having two free ends each extending from respective ones of the two staple bent portions toward each other (see Figure 7 of Clarke), the staples retaining the cutting blades and the rollers within confines of the housing (in the same as the skin contacting element and the blades are confined in the housing, see Figure 7 of Clarke).
Regarding claim 11, modified Clarke further teaches the two staples are spaced apart from each other by a separation distance (see Figure 1 of Clarke), the inclined surface extending lengthwise by a distance that is at most equivalent to the separation distance (as best understood, most equivalent is interpreted as equal to or less than, thus the lengthwise distance shown for the inclined surface of 16a meets the claimed limitation, since the distance is less than the separation distance, see Figure 1 of Clarke).
Regarding claim 15, modified Clarke further teaches the rollers each rotate to move debris in a manner that clears paths between the rollers and neighboring ones of the cutting blades to thereby prevent clogging by the debris at a vicinity of the sharpened edges that would otherwise arise without the move of the debris that clears the paths, the debris being cut hair, cut skin, and shaving cream or lather (as modified in claim 1, the roller rotate, and the wiper on roller 17 help move debris, thus the limitation is met, see Figure 5 of Wintercorn).

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20110156079 A1) in view of Wintercorn (US 3802072) and in further view of King (US 6615498 B1). 
Regarding claim 6, modified Clarke teaches all elements of the current invention as set forth in claim 3 stated above.
Modified Clarke fails to clearly show a pivotal attachment that is secured to the housing and configured to pivotally attach to a handle.
King teaches a razor cartridge (28) including a pivotal attachment (48, see Figure 6) that is secured to the housing (see Figure 6) and configured to pivotally attach to a handle (56, pivotally via element 26, see Figure 6).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Clarke to add a pivotal system, as taught by King, in order for the razor device to better contour to the skin surface during shaving (col. 1 lines 11-25 of Kings).
Regarding claim 12, modified Clarke further teaches the pivotal attachment includes two projections (as modified in claim 6, the two 48 on the side, see Figure 6 of King) spaced apart from each other and each having a respective recess facing opposite each other (as the current claim does not require any specific portion of the respective recess facing opposite each other, the recess of element 48 are on opposite sides of center 22, the respective recess facing opposite each other, see Figure 2 of King), a rod (28, see Figure 6 of King) retained by both of the respective recesses in a manner that enable the rod to rotate relative to the respective recesses (see Figure 7A-B), and a connector (24) situated between the rod and the handle and securing both to each other (see Figure 6 of King).
Regarding claim 13, modified Clarke further teaches a support (center support, see Figure 8 as an example for the embodiment used in the rejection of Clarke), the support being between and equidistant from the two projections (as the support is in the center, and the projection as equally spaces, as show in Figure 2 of King, the equidistance requirement is met by the device).
Modified Clarke fails to teach the support having two concave portions aligned with respective ones of the leading roller and the trailing roller, the support being between and equidistant from the two projections.
The embodiment of Figure 8 in Clarke teaches a concave portion for accommodating a skin contacting element (64, see Figure 8).
It would have been obvious to one of ordinary skill in the art modify the device of modified Clarke to add the concave portions, as taught in Figure 8 of Oglesby, in order to accommodate the space require for the new shape of the skin contacting elements (in this case the leading roller and the trailing roller). The resulting device of modified Clarke teaches the support having two concave portions aligned with respective ones of the leading roller and the trailing roller, the support being between and equidistant from the two projections (as added to accommodate the added rollers, see Figure 8 of Oglesby). Since the court as held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.04 IV. B.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Grunberg (WO 2007116397 A2) in view of Motta (WO 9525617).
This is an alternate rejection.
 Regarding claim 1, Grunberg teaches an anti-clogging razor device cartridge (see Figure 2), comprising: 
a razor cartridge having a housing (14), and at least two cutting blade blades (36, 36’, see Figure 8) held in in position by the housing (see Figures 7-8),
wherein each of the cutting blade blades (see Figure 3) has a respective base portion (base of 16/18) and a respective inclined portion (inclined of 16/18) and is acutely bent between the respective base portion and the respective inclined portion of the cutting blade (see Figure 3), the respective inclined portion of each of the cutting blades terminating into a respective sharpened edge (see Figure 3) that are each within confines of a common shaving plane (vertical plane made by the tip of the cutting edge, see Figure 3), the respective base portion of each of the cutting blades extending within respective parallel planes a plane, that are each perpendicular to an orientation of the common shaving plane (See Figure 8), the roller and the sharpened edge of the inclined portion of one of the cutting blades being arranged relative to each other so that an additional plane (horizontal plane at the cutting edge of 16), which is parallel to the respective planes (see Figure 3), passes through the respective sharpened edge of the inclined portion of the one of the cutting blades (vertical plane at the cutting edge of 16).
Grunberg fails to teach a roller held in position by the housing in a freely rotative manner, the additional passes through the roller.
Motta teaches a razor housing including a roller (20) held in position by the housing in a freely rotative manner (See Figure 2), the additional plane (vertical plane the cutting edge of 18) passes through the roller (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Grunberg to add a roller between the facing cutting edge, as taught by Motta, in order to improved shaving geometry (page 1 lines 24-35 of Motta).
Regarding claim 2, modified Grunberg further teaches the base and inclined portions transition into an acute bend, each of the bend and the base and inclined portions each being made of a material that is of a same composition (monolithic part meets the limitation of the same material, see Figure 3 of Grunberg).

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/01/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724